Citation Nr: 1449161	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility on December 19, 2008; August 29 to August 31, 2009; and September 22 to September 24, 2009.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1978, and July 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Tomah, Wisconsin.
FINDINGS OF FACT

1.  The Veteran obtained emergency treatment at the Merrill, Wisconsin Hospital on December 19, 2008, and the Aspirus Wausau Hospital from August 29 to August 31, 2009, and from September 22 to September 24, 2009.

2.  The Veteran had not received VA medical services within the 24-month period preceding the treatment of December 19, 2008, August 29 to August 31, 2009, and September 22 to September 24, 2009.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during emergency treatment at the Merrill, Wisconsin Hospital on December 19, 2008, and the Aspirus Wausau Hospital from August 29 to August 31, 2009, and from September 22 to September 24, 2009.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002); 38 C.F.R. § 17.1002(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the unauthorized medical expenses issue on appeal.  See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2014).

Law and Analysis

The Veteran has requested reimbursement for his unauthorized medical expenses that resulted from his treatment for complications due to severe coronary artery disease.  He received emergency medical care at the Merrill, Wisconsin Hospital on December 19, 2008, and the Aspirus Wausau Hospital from August 29 to August 31, 2009, and from September 22 to September 24, 2009.  He asserts that he attempted to establish care at a VA medical center prior to his emergency medical treatment, but was told that he was not eligible for VA medical services because he did not have any service-connected disabilities.  He contends that this information misled him to the extent that he was not able to meet the statutory requirements for medical expense reimbursement.  

The Veteran was not service-connected for any disability by VA at the time of his emergency treatment.  He does not contend, and the evidence does not demonstrate, that he received prior VA authorization for his private medical care, such that the provisions of 38 U.S.C.A. § 1703(a) (West 2002) and 38 C.F.R. § 17.52(a) (2014) would apply to his claim.  

Because he has no service-connected disabilities, the provisions of 38 U.S.C.A. 
§ 1728 regarding treatment at a non-VA hospital for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31 also do not apply.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2014).  One of these conditions is that at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. 
§ 1725(b)(2)(B) (West 2002); 38 C.F.R. §17.1002(d) (2014).  

On July 11, 2011, the VAMC established that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in December 2008, August 29 2009, or September 2009.  The Veteran has not disputed this fact.  As the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h). 

In making this determination, the Board acknowledges that the Veteran was likely unaware and never notified by VA of the requirement that he must receive VA treatment in the 24 months prior to any private emergency treatment.  Further, the Board acknowledges his argument that he was misled by an individual at the VAMC regarding his eligibility for treatment.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the government were charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The regulation governing reimbursement of payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders specifically requires that the Veteran be enrolled in the VA health care system and have been in receipt of VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  As the Veteran was not enrolled in the VA health care system within the requisite 24-month period preceding his emergency treatment, the Board is unable to grant payment for this claim. 

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 
6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The law does not allow for reimbursement of private medical expenses under § 1725 when a Veteran did not receive VA medical services within the 24-month period preceding the furnishing of any private emergency treatment.  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at the Merrill, Wisconsin Hospital on December 19, 2008, and the Aspirus Wausau Hospital from August 29 to August 31, 2009, and from September 22 to September 24, 2009 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


